Title: To George Washington from Major Benjamin Tallmadge, 29 November 1778
From: Tallmadge, Benjamin
To: Washington, George


  
    Sir
    Bedford [N.Y.] Novr 29th 1778
  
I have just recd a letter from C—— which I have the honour to enclose & forward pr Dragoon. I can further assure your Excellency that a Copy of your late instructions has been duly recd by him, an answer to which may be expected by the 6th ensuing.
  My Anxiety for C——’s feelings in his present situation indu[c]es me once more to remind your Excellency of the necessity of having your further directions how to carry on the Correspondence in future. If I am not much mistaken your Excellency was pleased to promise some 
    
    
    
    instructions before we should leave this post. I am doubly uneasy on this head, least the matter may have escaped your attention, inasmuch as we hourly expect a movemt Colo. Sheldon having recd orders for this purpose. When the Corps moves I shall move on with the Regt tho’ I hope & anxiously expect the return of the Bearer, before we reach Fairfd, that I may arrange matters at that place agreeable to your Excellency’s mind.
It may not be amiss to observe, in addition to C——’s Letter, that the Gentleman mentioned by him to have lately arrived from England, is one Doctr Nicoll, a Gentleman of my Acquaintance, on the Veracity of whose Report, I have been persuaded I might safely depend.
Your Excellency will perceive, by the enclosed that C—— has drawn for 26 or 27 Guineas. In addition to this he has forwarded an Order for the payment of sd Money to his Friend. If your Excellency should see fit to transmit any money, it may be safely intrusted to the Bearer, on whose Integrity I could depend, in matters of much greater importance. With the most profound respect, I am, your most obedt hble Servt

  Benja. Tallmadge

